INVESTOR MEETING 2010 Exhibit 99.2 Investor Meeting Stacy J. Smith Senior Vice President Chief Financial Officer May 11, 2010 INVESTOR MEETING 2010 2009/2010 Actions • Drive efficiency and reduce spending as a percent of revenue • Extend our product leadership • Reduce costs by segment • Deliver on capital efficiency and reuse with 32nm • • INVESTOR MEETING 2010 Revenue Growth Margin Growth Spending Efficiency New Business Growth Cash and ROIC INVESTOR MEETING 2010 Revenue Growth Margin Growth Spending Efficiency New Business Growth Cash and ROIC INVESTOR MEETING 2010 Platform Ingredients Revenue by Product Source:Intel INVESTOR MEETING 2010 Revenue Growth Drivers •Strength of consumer market •Shift to notebooks / Netbooks •Emerging markets •Data center •Strength of our product portfolio across the compute continuum Source:Intel INVESTOR MEETING 2010 Revenue Growth Drivers Forward looking statements specified are preliminary based on current expectations, and are subject to change without notice Source:Intel Low Double Digit Revenue Growth for the Next Few Years •Strength of consumer market •Shift to notebooks / Netbooks •Emerging markets •Data center •Strength of our product portfolio across the compute continuum INVESTOR MEETING 2010 Revenue Growth Margin Growth Spending Efficiency New Business Growth Cash and ROIC INVESTOR MEETING 2010 Fab Capacity Percent Loaded 100% 80% 60% 40% 20% 0% Forecast Source: Intel INVESTOR MEETING 2010 Manufacturing Startup Costs $ Forecast Fab 68 0 Source: Intel INVESTOR MEETING 2010 Inventory Controls Inventories Reserves as % of Gross Inventories Quarterly 2006 - Q1 2010 Quarterly 2006 - Q1 2010 Source: Intel INVESTOR MEETING 2010 Capital Intensity Increases Generation to Generation Forecast Source: Intel INVESTOR MEETING 2010 Capital Savings Spending Avoided Through Reuse $B 2009 Investor Meeting data Current 32nm forecast Spending avoided($B)(%) Spending avoided($B)(%) Source: Intel INVESTOR MEETING 2010 Manufacturing Efficiency 32nm Gate Pitch (nm) 1.0 V, 100 nAI OFF 45nm 32nm 65nm 90nm NMOS PMOS 130nm Source: Intel Responsiveness Efficiency Velocity 65% FAB CYCLE TIME REDUCTION Days Q3’06 Q1 ‘10 Week of Ramp 3X 50% REDUCTION IN ORDER TO
